Citation Nr: 1039140	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the 
need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel





INTRODUCTION

The Veteran served on active duty from September 1952 to October 
1954, including combat service during the Korean Conflict, and 
his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to SMC based upon the regular need for the aid and 
attendance of another person.  

In April 2009, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In May 2009, the Board remanded the claim for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In May 2009, the Board remanded the claim for the purpose of 
scheduling the Veteran for an examination to determine whether 
his service-connected disabilities impair him to the extent that 
he is in need of the regular aid and attendance of another 
person.

On VA examination in September 2009, the Veteran stated that he 
was unable to dress and undress himself, bathe himself, or toilet 
without the assistance of another person.  He was, however, 
capable of feeding and grooming himself without the assistance of 
another person.  In assessing the level of impairment 
attributable to the Veteran's service-connected disabilities, the 
examiner concluded that the Veteran's disabilities resulted in 
mild impairment in completing chores, mild impairment in 
shopping, severe impairment in exercise and sports, mild 
impairment in recreation, moderate impairment in traveling, mild 
impairment in feeding, severe impairment in bathing and dressing, 
and moderate impairment in toileting and grooming.  Despite the 
Veteran's severe impairment in bathing and dressing, the examiner 
concluded that the Veteran did not require the regular aid and 
attendance of another person, reasoning that he could complete 
these activities with his nonservice-connected hand.

Because the Veteran contends that he is in need of the regular 
aid and attendance of another person because he requires 
assistance of another person in dressing and bathing, and the 
examiner determined that the Veteran's service-connected 
impairment in these activities qualifies as severe, the Board 
concludes, given the apparent conflict between the findings and 
the opinion that a remand for an addendum to the opinion is 
necessary, in order that clarification of the opinion may be 
made.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A 
thorough examination "must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions").

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Forward the claims file to the 
examiner who prepared the September 2009 
addendum to the September 2009 examination 
for the purpose of preparing an addendum 
to the report of examination clarifying 
the Veteran's need for the aid and 
attendance of another person, given his 
severe impairments in bathing and 
dressing.  The claims folder should be 
made available and reviewed by the 
examiner.

If the September 2009 examiner is not 
available, please forward the claims file 
to a qualified examiner for review of the 
claims file and preparation of the 
aforementioned opinion.  The Veteran need 
not be re-examined unless an examination 
is deemed necessary.  If a physical 
examination is deemed necessary, all 
indicated testing should be accomplished. 

In rendering the opinion, the examiner 
should specifically comment on the October 
2005 statement submitted by the Veteran's 
former co-worker indicating that he 
frequently provided assistance to the 
Veteran due to the Veteran's disabilities.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

